DETAILED ACTION

This is the initial Office action based on the application filed on December 23, 2020. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-13 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al (US Patent Application Publication 2019/0208014).

	Claims 1 and 17: Goldberg discloses a method and a system comprising: 
receiving a communication to synchronize an anchor object by a content management system from a first client device, wherein the anchor object is an object with attributes that causes the content management system to recognize the anchor object as pointing to an external directory reachable by the first client device, wherein the external directory is external to a directory on the first client device that contains the anchor object [0124, 0407, 0423]. [See at least a storage index is synchronized and that contains information about all objects that are synchronized, including external objects.]
representing the anchor object as a folder within the directory that contains the anchor object on a web server of the content management system, wherein child objects of the anchor object are represented as being in a path subordinate to the anchor object [0124, 0202]. [See at least accessing the storage index using an interface where objects are viewed/represented as at least directories with folders (i.e. path with parent/child objects).]
Claims 2 and 18: Goldberg discloses the method and the system of Claims 1 and 17 above, and Goldberg further discloses wherein the anchor object and the child objects are browseable and viewable on the web server of the content management system [0124, 0202]. [See at least accessing the storage index using an interface where objects are viewed as at least directories with folders.]
Claim 11: Goldberg discloses a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 
generate an anchor object, wherein the anchor object is an object with attributes that causes a client application of a content management system to recognize the anchor object as pointing to an external directory reachable by a first client device [0124, 0407, 0423]. [See at least a storage index that contains information about all objects that are synchronized, including external objects.]
Claim 12: Goldberg discloses the medium of Claim 11 above, and Goldberg further discloses recognize the anchor object by a synchronization service of the client application, wherein the anchor object is recognized by a presence of the attributes; read contents of the external directory; and synchronize at least one object on the external directory to a content management system [0124, 0407, 0423]. [See at least a storage index is synchronized and that contains information about all objects that are synchronized, including external objects.]
Claim 13: Goldberg discloses the medium of Claim 12 above, and Goldberg further discloses wherein the directory that stores the anchor object is a synchronized directory that is synchronized to the content management system by the client application [0124, 0407, 0423].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Patent Application Publication 2019/0208014).

Claims 3 and 19: Goldberg discloses the method and the system of Claims 1 and 17 above, and Goldberg further discloses synchronizing the anchor object to a second client device, wherein the anchor object is represented as a link placeholder on a file system of the second client device [0084, 0235]. [The storage indexed is synchronized to multiple devices. A link is shared with other devices to access other objects.]

Goldberg alone does not explicitly disclose wherein the external directory is not reachable by the second client device. However, Goldberg [0085, 0123] discloses an access control list that specifies which data users and/or devices are able to access, including external objects.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goldberg to use an access control list to access external objects. One would have been motivated to do so in order to make sure that only authorized accounts are able to access particular data.
Claims 4 and 20: Goldberg as modified discloses the method and the system of Claims 3 and 19 above, and Goldberg, for the same reasons as above, further discloses wherein, upon being selected at the second client device, the link placeholder is configured to cause the second client device to direct a web browser to a web server of the content management system [0084, 0235].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Patent Application Publication 2019/0208014) in view of Ozzie (US Patent Application Publication 2020/0034372).

Claim 5: Goldberg as modified discloses the method of Claim 1, but Goldberg alone does not explicitly disclose wherein the anchor object and the child objects are configured for uni-directional synchronization.
However, Goldberg [0124, 0407, 0423] discloses synchronizing objects in at least directories with child relations and Ozzie [0091] further discloses that “synchronizing may be unidirectionally”.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goldberg with Ozzie. One would have been motivated to do so in order for changes to particular items would not be propagated throughout a cloud based system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Patent Application Publication 2019/0208014) in view of Ozzie (US Patent Application Publication 2020/0034372) and further in view of Kleinpeter et al (US Patent Application Publication 2019/0205401).


	Claim 6: Goldberg as modified discloses the method of Claim 1, but Goldberg alone does not explicitly disclose receiving a selection of a child object in the path of the anchor object via the web server of the content management system [0086, 0395-0398]. [A selections of an object in a path, including the child object, may be selected using at least a symbolic link.]

	Goldberg alone does not explicitly disclose providing a warning that the child object is configured for uni-directional synchronization.
However, Ozzie [0091] discloses that “synchronizing may be unidirectionally” and Kleinpeter [0355, 0357] discloses sending warnings regarding a synchronization operation. The combination of Ozzie and Kleinpeter would disclose providing a warning regarding a uni-directional synchronization.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goldberg with Ozzie and Kleinpeter. One would have been motivated to do so in order to let a user know about a type of a synchronization operation being performed.


Allowable Subject Matter
Claims 7-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holt (2013/0268740) describes at least unidirectional synchronization;
Marcy (2008/0168183) describes at least synchronizing data in external drives;
Eom (2020/0301884) describes at least synchronizing data in external drives.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163